internal_revenue_service number release date index number 468a ---------------------------- --------------------------- --------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-104152-07 date june ------------------------------------------------- ------------------------------------------ ------------------------------------------------------------------ ----------------------------------------- -------------- ------------------------------------------------- --------------------------------------------- ---------------------- ----------------------- ------------------------------- --------------------- --------- legend legend seller ------------------------------------------------------------ buyer ------------------------------------------------------------ plant seller's parent state a state commission location intermediate intermediate buyer's parent ultimate parent state b a b c d e f g ----- ------- ------- ------- ------- -------------------------- ---------------- dear --------------- letter_ruling concerning the tax consequences of the sale by seller to buyer of plant and this letter responds to your letter dated date requesting a private seller owns a a percent interest in plant which is located in location and consists seller a state a corporation is an electric public_utility subject_to regulation by seller and buyer in a jointly-filed ruling_request have represented the following plr-104152-07 associated assets including the liability to decommission plant specifically you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to seller's qualified nuclear decommissioning fund facts and information relating to the ruling_request the state commission the federal energy regulatory commission and as the owner of the plant the nuclear regulatory commission nrc seller is a wholly-owned subsidiary of seller's parent a public_utility holding_company seller joins in the consolidated federal_income_tax return filed by seller's parent for the affiliated_group of two pressurized light water reactors units and associated electric generation equipment seller’s licenses to operate the units of plant previously were scheduled to expire in b and c however the nrc recently extended the operating licenses until d and e respectively a nuclear decommissioning trust fund together seller’s qualified nuclear decommissioning funds that satisfies the requirements to be treated as a nuclear decommissioning reserve fund within the meaning of sec_468a and sec_1_468a-5 of the income_tax regulations seller also maintains with respect to the decommissioning of each unit of plant two additional nuclear decommissioning trust funds seller's nonqualified nuclear decommissioning funds and seller's prior collections funds neither of which meet the requirements of sec_468a and sec_1 468a- subsidiary of intermediate intermediate is a direct wholly-owned subsidiary of intermediate which is in turn a direct wholly-owned subsidiary of buyer's parent buyer's parent is a direct wholly-owned subsidiary of ultimate parent a public_utility holding_company incorporated in state b buyer intermediate and intermediate are disregarded entities for federal_income_tax purposes on f seller and buyer collectively the parties entered into an asset sale agreement asa pursuant to which buyer agreed to purchase from seller all of seller's ownership_interest in plant for dollar_figureg subject_to various adjustments described in the asa the asa provides that upon the closing of the transaction closing seller buyer is a state a limited_liability_company and is a direct wholly-owned seller has established with respect to the decommissioning of each unit of plant in addition at closing seller will transfer from seller's qualified nuclear state commission will determine the disposition of any assets in seller's the agreement between parties allows for the transfer of only a portion of the plr-104152-07 will transfer all of the assets constituting or necessary to operate plant as well as all or a portion of the assets of the seller's qualified nuclear decommissioning funds in exchange for the purchase_price plus buyer's assumption of certain liabilities and obligations including seller's obligation to decommission plant decommissioning funds to the buyer's qualified nuclear decommissioning funds assets in an amount equal to the decommissioning target the decommissioning target is defined as the greater of several specified amounts including the amount specified in this private_letter_ruling qualified nuclear decommissioning fund in excess of the decommissioning target as of the closing the excess qualified assets assets of seller's qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning funds in the event that the decommissioning target is less than the entire amount of the assets held in seller's qualified nuclear decommissioning funds to that end the parties agreed to request from the service the rulings discussed below requested ruling sec_1 the service will exercise its discretion pursuant to sec_1_468a-6 to treat the transfers at closing of the decommissioning target assets but not the excess qualified assets if any from seller's qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning funds as dispositions that satisfy the requirements of sec_1_468a-6 the seller the buyer and their respective qualified nuclear decommissioning funds will not recognize gain_or_loss or otherwise take into accout any income_or_deduction by reason of the asset transfers from seller's qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning funds except to the extent incurred as a result of the pre-closing liquidation of assets to pay fees and expenses of seller's qualified nuclear decommissioning funds attributable to periods prior to closing immediately following the transfers described in ruling number from seller's qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning funds buyer's qualified nuclear decommissioning funds will be treated as satisfying the requirements of sec_468a plr-104152-07 immediately following the transfers described in ruling number from seller's qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning funds buyer's qualified nuclear decommissioning funds will have a carryover tax basis in the transferred assets immediately upon closing the service will exercise its discretion under sec_1_468a-5 to disqualify the seller's qualified nuclear decommissioning funds to the extent of any excess qualified assets upon such disqualification and pursuant to sec_1_468a-5 seller's qualified nuclear decommissioning funds will be treated as disposing of the excess qualified assets at fair_market_value upon such disqualification and pursuant to sec_1_468a-5 the withdrawals by seller of excess qualified assets net of taxes paid_by the now- disqualified funds will not constitute acts of self-dealing as defined in sec_1 468a- b and seller will not be subject_to the excise_tax under sec_4951 or other penalties as a result of such withdrawals law and analysis sec_468a of the code provides that a taxpayer may elect to deduct sec_1_468a-5 sets out the qualification requirements for a qualified payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund sec_1_468a-1 provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5 and a nonqualified nuclear decommissioning fund is a fund that does not satisfy those requirements nuclear decommissioning fund it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law must be established exclusively for the purpose of funding the cost associated with decommissioning one or more nuclear facilities maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1_468a-5 provides that a qualified nuclear decommissioning fund sec_1_468a-5 provides that an electing taxpayer can establish and sec_1_468a-5 provides that the assets of a qualified nuclear sec_1_468a-5 provides an exception from the general_rule that for plr-104152-07 sec_1_468a-5 provides that a qualified nuclear decommissioning fund is not permitted to accept any contributions in cash or property other than cash payments with respect to which a deduction is allowed under sec_468a and sec_1 468a- a decommissioning fund are to be used exclusively a to satisfy in whole or in part the liability of the electing taxpayer for decommissioning costs of the nuclear plant to which the fund relates b to pay administrative and other incidental costs of the trust fund and c to the extent not currently required for the purposes described in a and b above to make investments sec_1_468a-5 provides that except as otherwise provided in sec_1_468a-5 the excise_taxes imposed by sec_4951 shall apply to each act of self- dealing between a disqualified_person and a nuclear decommissioning fund purposes of sec_1_468a-5 the term self-dealing means any act described in sec_4951 for a withdrawal by the electing taxpayer of amounts that have been treated as distributed under sec_1_468a-5 qualified nuclear decommissioning fund does not satisfy a requirement of sec_1_468a-5 the service may in its discretion disqualify all or a portion of the fund as of the date that the fund does not satisfy such requirements sec_1_468a-5 provides that if all or any portion of a qualified nuclear decommissioning fund is disqualified under sec_1_468a-5 the portion of the qualified nuclear decommissioning fund that is disqualified is treated as distributed to the electing taxpayer on the date of the disqualification such a distribution shall be treated for purposes of sec_1001 as a disposition of property held by the qualified nuclear decommissioning fund in addition the electing taxpayer must include in gross_income for the taxable_year that includes the date of disqualification an amount equal to the product of the fair_market_value of the assets of the fund determined as of the date of disqualification reduced by certain amounts including any_tax that is imposed on the income of the fund is attributable to income taken into account before the date of the disqualification or as a result of the disqualification and has not been paid as of the date of the disqualification and the fraction of the qualified nuclear decommissioning fund that was disqualified under sec_1_468a-5 sec_1_468a-5 provides that if at any time during the taxable_year a plr-104152-07 sec_1_468a-6 provides that sec_1_468a-6 applies if immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition either a proportionate amount which could include all of the assets of the transferor's fund is transferred to a qualified nuclear decommissioning fund of the transferee or the transferor's entire fund is transferred to the transferee provided in the latter case or if the transferee receives all of the assets in the transferor's fund but not the transferor's fund that the transferor's entire qualifying interest in the plant and the transferee continues to satisfy the requirements of sec_1_468a-5 which permits an electing taxpayer to maintain only on qualified nuclear decommissioning fund for each plant sec_1_468a-6 provides that upon request of an electing taxpayer the service may treat a disposition ocurring on or after date as satisfying the requirements of sec_1_468a-6 if the service determines that this treatment is necessary or appropriate to carry out the provisions of sec_468a and the regulations thereunder in connection with the transfer of seller’s entire_interest in the plant a transfer of less than one-hundred percent of the assets of seller's qualified nuclear decommissioning funds to a fund denominated as buyer's qualified nuclear decommissioning funds is inconsistent with the purposes of sec_468a and the regulations thereunder accordingly under such circumstances the service will exercise its discretion to disqualify the seller’s qualified decommissioning fund in its entirety upon the transfers at closing of less than one-hundred percent of the assets of seller's qualified nuclear decommissioning funds to a fund denominated as buyer's qualified nuclear decommissioning fund disregarding any pre-closing liquidation of assets to pay fees and expenses of seller's qualified nuclear decommissioning funds attributable to periods prior to closing nuclear decommissioning fund is transferred to a fund denominated as buyer’s qualified nuclear decommissioning fund disregarding any pre-closing liquidation of assets to pay fees and expenses of seller's qualified nuclear decommissioning funds attributable to periods prior to closing we hold as follows pursuant to the authority granted under sec_1_468a-5 the service will exercise its discretion to disqualify the seller’s qualified decommissioning fund in its entirety upon the transfers at closing of less than one-hundred percent of the assets of seller's qualified nuclear decommissioning funds to a fund denominated as buyer's qualified nuclear decommissioning fund disregarding any pre-closing liquidation of therefore if less than one-hundred percent of the assets of the seller’s qualified plr-104152-07 assets to pay fees and expenses of seller's qualified nuclear decommissioning funds attributable to periods prior to closing the assets of seller's qualified nuclear decommissioning funds transferred to a fund denominated as buyer's qualified nuclear decommissioning funds and any excess qualified assets are deemed to be distributed to seller on the date of the closing this deemed_distribution is treated for purposes of sec_1001 as a disposition of property held by the seller's qualified nuclear decommissioning fund the seller must include in its gross_income for the taxable_year that includes the date of the closing an amount equal to the fair_market_value of the assets of seller's qualified nuclear decommissioning fund determined as of the closing reduced by certain amounts including any_tax that is imposed on the income of the fund is attributable to income taken into account before the date of the disqualification or as a result of the disqualification and has not been paid as of the closing seller will take a fair_market_value basis in the assets deemed distributed if any amount from seller's qualified nuclear decommissioning funds is transferred to a fund denominated as buyer's qualified nuclear decommissioning funds the service will exercise its discretion under sec_1_468a-5 to disqualify the fund denominated as buyer's qualified nuclear decommissioning fund thus buyer’s qualified nuclear decommissioning funds will not be treated as satisfying the requirements of sec_468a the attempted transfer of less than one-hundred percent of seller's qualified nuclear decommissioning funds to a fund denominated as buyer's qualified nuclear decommissioning fund results in a disqualification of the seller’s entire fund when these funds are transferred to the buyer the buyer is not permitted to contribute the entire amount to a qualified nuclear decommissioning fund therefore there are no transferred assets to have a carryover_basis and requested ruling number is moot since an attempted transfer of less than one-hundred percent of the assets from seller’s qualified nuclear decommissioning fund to a fund denominated as the buyer’s qualified nuclear decommissioning fund results in a disqualification of seller’s entire fund requested ruling sec_5 and are moot the disqualification and deemed_distribution will not constitute acts of self-dealing as defined in sec_1_468a-5 and seller will not be subject_to the excise_tax under sec_4951 or other penalties as a result of the disqualification if and only if one-hundred percent of the assets held in seller's qualified nuclear decommissioning fund on the date of the closing are transferred to buyer's plr-104152-07 qualified nuclear decommissioning fund except to the extent of any pre-closing liquidation of assets to pay fees and expenses of seller's qualified nuclear decommissioning funds attributable to periods prior to closing with no excess qualified assets retained we hold as follows the transfers at closing of all of the assets of the seller's qualified nuclear decommissioning fund to the buyer's qualified nuclear decommissioning fund satisfy the requirements of sec_1_468a-6 the seller the buyer and their respective qualified nuclear decommissioning funds will not recognize gain_or_loss or otherwise take into accout any income_or_deduction by reason of the asset transfers from seller's qualified nuclear decommissioning funds to buyer's qualified nuclear decommissioning funds except to the extent incurred as a result of the pre-closing liquidation of assets to pay fees and expenses of seller's qualified nuclear decommissioning funds attributable to periods prior to closing immediately following the transfer of one-hundred percent of the assets held in seller's qualified nuclear decommissioning fund to buyer's qualified nuclear decommissioning fund except to the extent of any pre-closing liquidation of assets to pay fees and expenses of seller's qualified nuclear decommissioning funds attributable to periods prior to closing with no excess qualified assets retained the buyer's qualified nuclear decommissioning funds will be treated as satisfying the requirements of sec_468a immediately following the transfer of one-hundred percent of the assets held in seller's qualified nuclear decommissioning fund to buyer's qualified nuclear decommissioning fund except to the extent of any pre-closing liquidation of assets to pay fees and expenses of seller's qualified nuclear decommissioning funds attributable to periods prior to closing with no excess qualified assets retained the buyer's qualified nuclear decommissioning funds will have a carryover tax basis in the transferred assets since seller has transferred one-hundred percent of the assets held in seller’s qualified nuclear decommissioning fund to buyer’s qualified nuclear decommissioning fund requested ruling sec_5 and are moot representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the the rulings contained in this letter are based upon information and plr-104152-07 material submitted in support of the request for rulings it is subject_to verification on examination except as specifically determined above no opinion is expressed or implied effective date amendments were made to sec_468a by the energy tax concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides it may not be used or cited as precedent incentives act of publaw_109_58 119_stat_594 regulations based on these amendments are being developed but have not yet been proposed this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2006_1 2006_1_irb_1 however when the criteria in section dollar_figure of revproc_2006_1 2006_1_irb_49 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances copies of this ruling to both buyer and seller or their authorized representatives we are also sending a copy of this letter_ruling to the industry director natural_resources lm nr in accordance with powers of attorney on file with this office we are sending sincerely yours peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
